t c memo united_states tax_court donald l and evelyn russell et al petitioners v commissioner of internal revenue respondent2 docket nos filed date jon j jensen for petitioners jack forsberg for respondent supplemental memorandum opinion haines judge in russell v commissioner tcmemo_2008_ the court held that instruments entitled notes remc 1cases of the following petitioners are consolidated herewith loren r and dawn kopseng docket no united energy corp docket no 2this opinion supplements our previous memorandum opinion in russell v commissioner tcmemo_2008_246 filed date ledger debt and short-term debt did not constitute indebtedness of the s_corporation to the shareholder for purposes of determining whether petitioners donald russell mr russell and loren kopseng mr kopseng had sufficient basis under sec_1366 to claim their distributive shares of the loss incurred by missouri river royalty corp mrrc however the court did not determine whether united energy corp uec realized gain on the russell ledger debt and the kopseng ledger debt conceded by the parties as being indebtedness of the s_corporation to the shareholders pursuant to the deemed satisfaction rules of sec_1_1502-13 income_tax regs when that debt was contributed to uec this matter is now before the court on respondent’s motion for supplemental opinion background although the findings_of_fact are set forth in russell v commissioner tcmemo_2008_246 for completeness and convenience we will repeat the background here omitting only the passages related to the financial instruments of the uec group other than the russell ledger debt and the kopseng ledger debt at the time the russells and the kopsengs filed their petitions 3unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar they resided in north dakota at the time uec filed its petition its principal_place_of_business was in north dakota on date respondent sent petitioners notices of deficiency for the years at issue petitioners filed timely petitions with this court i members of the uec group and predecessor entities a united energy corp uec was incorporated under the law of north dakota on date at all times since its incorporation uec has used the accrual_method of accounting for tax and financial reporting purposes and has had a fiscal_year and taxable_year ending june at all times from the initial issuance of stock by uec on date through date all of uec’s outstanding_stock was owned by mr russell and mr kopseng uec timely filed a form_1120 u s_corporation income_tax return for its initial short taxable_year beginning date and ending date uec filed its form_1120 as the common parent of a consolidated_group of corporations consisting of itself rainbow gas co rgc rainbow energy marketing corp remc mrrc and energy leasing corp elc b rainbow gas co before the assets of rgc were owned by a north dakota limited_partnership rgc partnership as of date all of the general and limited_partnership interests in rgc partnership were owned by mr russell and mr kopseng on date in a transaction qualifying as a tax-free_exchange under sec_351 all the assets of rgc partnership were transferred to rgc a newly formed north dakota corporation in exchange for the issuance of shares of rgc stock to mr russell and shares of rgc stock to mr kopseng the rgc shares issued to mr russell and mr kopseng constituted all of the outstanding shares of rgc c rainbow energy marketing corp remc is a north dakota corporation as of date remc had big_number shares outstanding of which big_number were owned by mr russell and big_number were owned by mr kopseng d missouri river royalty corp mrrc is a north dakota corporation which was incorporated on date at all times before date mrrc was an s_corporation effective date mrrc voluntarily revoked its s_corporation_election mrrc filed a form_1120s u s income_tax return for an s_corporation for the short taxable_year beginning date and ending date at all relevant times before date mrrc had big_number shares outstanding of which mr russell and mr kopseng each owned big_number shares ii the sec_351 transaction on date mr russell received shares of uec stock and mr kopseng received shares of uec stock as part of a transaction qualifying as a tax-free_exchange under sec_351 as part of the sec_351 transaction mr russell made a contribution to uec of shares of rgc stock big_number shares of remc stock and big_number shares of mrrc stock mr kopseng made a contribution to uec of shares of rgc stock big_number shares of remc stock and big_number shares of mrrc stock uec’s audited consolidated financial statement for the period ending date contained the following statement respecting the sec_351 transaction in august united energy corporation the company exchanged big_number shares of its common_stock for of the shares of rainbow gas company and missouri river royalty and of the outstanding shares of rainbow energy marketing corporation this transaction was accounted for under the requirements of interpretation of accounting standards board opinion whereby the acquisitions were treated as a transfer of shares between companies with common_control in a manner similar to a pooling of interest accordingly all assets and liabilities of the merged companies were recognized at historical_cost and the historical financial statements of rainbow gas company missouri river royalty corporation and rainbow energy marketing corporation became a component of the historical financial statements of the company the audited financial statement made no reference to any assumption or contribution of liabilities being part of the sec_351 transaction in their capacities as the incorporators and directors of uec mr russell and mr kopseng executed a consent to action taken in lieu of organizational meeting dated date consent with respect to the sec_351 transaction the consent stated as follows the directors were authorized to issue stock pursuant to the attached resolution in the amount of shares to loren r kopseng in return for his contribution of shares from rainbow gas company missouri river royalty corporation and rainbow energy marketing corporation and has sic been authorized to issue shares to donald l russell in return for his contribution of shares from rainbow gas company missouri river royalty corporation and rainbow energy marketing corporation the consent made no reference to any assumption or contribution of liabilities being part of the sec_351 transaction in their capacities as the directors and officers of uec mr russell and mr kopseng executed a resolution dated date the resolution stated loren r kopseng has transferred shares of rainbow gas company stock big_number shares of rainbow energy marketing corporation stock and all shares of missouri river royalty corporation stock to united energy corporation in return for the transfer of these shares united energy corporation is hereby authorized to issue shares of united energy corporation’s stock to loren r kopseng donald l russell has transferred shares of rainbow gas company stock big_number shares of rainbow energy marketing corporation stock and all shares of missouri river royalty corporation stock to united energy corporation in return for the transfer of these shares united energy corporation is hereby authorized to issue shares of united energy corporation’s stock to donald l russell the resolution made no reference to any assumption or contribution of liabilities being part of the sec_351 transaction iii the russell and the kopseng ledger debts mrrc required capital to purchase and rework oil wells mrrc acquired capital through a variety of transactions discussed in russell v commissioner tcmemo_2008_246 the only instruments relevant to the current proceedings are the russell ledger debt and the kopseng ledger debt before date mr russell made a series of cash advances to mrrc which mrrc used for working_capital the russell ledger debt as of date the principal balance of these advances totaled dollar_figure in mrrc’s books the russell ledger debt was recorded as a liability in a ledger account entitled notes payable russell the notes payable russell account on date mrrc issued a dollar_figure note to mr russell for the russell ledger debt the russell ledger debt note as of date the principal balance of the russell ledger debt was dollar_figure before date mr kopseng made a series of cash advances to mrrc which mrrc used for working_capital the kopseng ledger debt as of date the principal balance of these advances totaled dollar_figure in mrrc’s books the kopseng ledger debt was recorded as a liability in a ledger account entitled notes payable kopseng the notes payable kopseng account on date mrrc issued a dollar_figure note to mr kopseng for the kopseng ledger debt the kopseng ledger debt note as of date the principal balance of the kopseng ledger debt was dollar_figure the russell ledger debt and the kopseng ledger debt were demand obligations interest on the russell ledger debt and the kopseng ledger debt was calculated using monthly compounding there was no requirement that interest accruing on the russell ledger debt and the kopseng ledger debt be paid at least annually as of date the fair_market_value of the russell ledger debt was equal to the russell ledger debt’s principal balance of dollar_figure likewise the fair_market_value of the kopseng ledger debt was equal to the kopseng ledger debt’s principal balance of dollar_figure respondent concedes that the russell ledger debt and the kopseng ledger debt constituted indebtedness of mrrc to mr russell and mr kopseng for purposes of sec_1366 iv mr russell’s and mr kopseng’s bases in indebtedness and mrrc stock as of the beginning of mrrc’s short taxable_year ending date mr russell’s basis in his mrrc stock was dollar_figure and mr kopseng’s basis in his mrrc stock was zero the mrrc form_1120s reported an ordinary_loss of dollar_figure interest_income of dollar_figure and dividend income of dollar_figure consistent with the mrrc form_1120s the following items from mrrc’s taxable_year ended date were reported on mr russell’s return and on mr kopseng’s return item amount ordinary_loss interest_income dividend income dollar_figure as of the end of mrrc’s taxable_year ended date mr russell’s basis in the russell ledger debt was dollar_figure less the amount by which his basis in the russell ledger debt was properly reduced under sec_1367 on account of items of mrrc for its taxable_year ending date and mr kopseng’s basis in the kopseng ledger debt was dollar_figure less the amount by which his basis in the kopseng ledger debt was properly reduced under sec_1367 on account of items of mrrc for its taxable_year ending date discussion at issue is whether the russell ledger debt and the kopseng ledger debt were contributed to uec as part of the sec_351 transaction and whether sec_1_1502-13 or income_tax regs applies to govern the transaction petitioners argue that uec realized no gain from the russell ledger debt and the kopseng ledger debt by virtue of sec_1_1502-13 example proposed income_tax regs fed reg date respondent argues that the transaction is instead governed by sec_1_1502-13 income_tax regs which would cause uec to recognize gain upon the contribution of the russell ledger debt and the kopseng ledger debt to the extent that the value of each debt exceeds its basis see sec_1 g example income_tax regs we agree with respondent we need not decide whether the burden_of_proof shifts to respondent under sec_7491 because we decide this case on the basis of the preponderance_of_the_evidence mr russell and mr kopseng were entitled to deduct additional loss from mrrc after the sec_351 transaction because mrrc’s russell ledger debt and kopseng ledger debt each constituted an indebtedness of the s_corporation to the shareholder sec_1366 however their respective bases in the russell ledger debt and the kopseng ledger debt were each reduced by an amount equal to the additional loss allowed sec_1367 as a result uec’s bases in the indebtedness transferred to it by mr russell and mr kopseng under sec_362 were less than the indebtedness’ principal balance creating the potential for the recognition of built-in_gain the outcome depends on which provision of the consolidated_return_regulations governs the transaction the consolidated_return_regulations provide special rules that apply to intercompany obligations for purposes of these rules an intercompany obligation is defined as an obligation between members but only for the period during which both parties are members sec_1_1502-13 income_tax regs in cases where a nonintercompany obligation becomes an intercompany obligation such as through a sec_351 transaction there is a deemed satisfaction and reissuance of the obligation immediately after the transaction sec_1 g income_tax regs if the obligation is debt the debt is treated as satisfied and a new debt issued to the holder with a new holding_period in an amount determined under the principles of sec_1_108-2 income_tax regs sec_1_1502-13 example income_tax regs where as here the debt was not acquired by purchase less than months before the acquisition_date the deemed satisfaction will result in the realization of income by the holder to the extent that the fair_market_value of the indebtedness on the acquisition_date is greater than the 4see the discussion of sec_1_108-2 income_tax regs infra transferred_basis of the indebtedness sec_1_108-2 income_tax regs by contrast in certain cases where an intercompany obligation remains an intercompany obligation or becomes a nonintercompany obligation through a transaction the obligation if it is debt is treated as satisfied immediately before the transaction sec_1_1502-13 income_tax regs the mrrc debts became intercompany obligations when they were transferred to uec along with mrrc stock in the sec_351 transaction on date see sec_1_1502-13 income_tax regs before this transaction the mrrc debts were obligations between a nonmember mrrc and other nonmembers mr russell and mr kopseng thus the transaction is governed by sec_1_1502-13 income_tax regs accordingly the russell ledger debt and the kopseng ledger debt were contributed by mrrc to uec on date and uec realized gain on its deemed satisfaction after the debts became an intercompany obligation uec realized an amount on the deemed satisfaction of the debt equal to the debts’ fair_market_value over its transferred_basis sec_1_1502-13 income_tax regs in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decisions will be entered under rule
